Citation Nr: 1641902	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension claimed as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), mood disorder, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  Specifically, the February 2011 rating decision denied service connection for a heart condition, to include coronary artery disease, and the April 2012 rating decision denied service connection for an acquired psychiatric disorder, to include PTSD.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issues on appeal as entitlement to service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension as well as an acquired psychiatric disorder, to include PTSD, mood disorder, depression, and bipolar disorder.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this proceeding is associated with the record on appeal.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the heart disability issue, the Veteran contends that he is entitled to service connection for a heart disability based on exposure to herbicides during his active duty service.  In this regard, he alleges that, while stationed in Okinawa in October 1966 and February 1967, he was sent on at least one secret mission to Vietnam to operate Hawk missiles.  According to the Veteran, Hawk missiles were considered high technology at that time and the Army had Hawk missiles near Da Nang, Vietnam.  The Veteran contends that he was sent to Vietnam to operate the Hawk missiles looking for enemy air bombers and that the "top secret" mission beginning February 1967 lasted approximately one month.  

The Veteran's DD-214 also shows a military occupational specialty of "16E40 Hawk Mal FCC" which supports his assertion of a specialty in Hawk missiles during military service. 

An October 2010 RO information request made via the Personnel Information Exchange System (PIES) indicates that there is no evidence in the Veteran's file to substantiate any service within the Republic of Vietnam.  However, the Veteran's personnel records do show a notation of "Enroute to Vietnam" on February 25, 1967 which has been crossed out.  In August 2012 correspondence, the Veteran noted that his assignment to Vietnam was "marked out" in his service personnel records because the mission to Vietnam was very secretive.  The Veteran wrote that this was only a temporary assignment and that, eventually, the Btry A, 8th Msl BN, 3rd Arty had someone stationed at the site permanently and the Veteran was sent back to Okinawa.  Such service to Vietnam in 1966/1967, if verified by sufficient evidentiary support, would entitle him to the presumptive provisions of 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).

Unfortunately, VA has not yet attempted to verify the Veteran's allegation of herbicide exposure beyond the aforementioned general request regarding whether he served in Vietnam.  As such, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  Specifically, the AOJ should request that the United States Army and Joint Services Records Research Center (JSRRC), and any other source(s), as appropriate, research whether the Veteran ever traveled to Vietnam to operate Hawk missiles, to include the significance of the Veteran's personnel records showing a notation of "Enroute to Vietnam" on February 25, 1967, which has been crossed out. Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

With regard to the acquired psychiatric disability issue, the Board notes that the Veteran contends that he suffers from PTSD due to hostile military activity while stationed in Vietnam.  Specifically, in August 2012 correspondence, the Veteran wrote that while he was stationed in Vietnam, his unit received incoming mortar fire and that his month near Da Nang, Vietnam "was the most intense, fearful time of [his] life."  Notably, a November 2012 response from the JSRRC shows that Da Nang, Vietnam was hit with mortar fire on March 15, 1967.  Also, the claims file shows a diagnosis of PTSD as early as June 2011.  

Service connection for PTSD, specifically, requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  If service connection for PTSD is claimed as related to a fear of hostile military action/terrorist activity, the Veteran's lay testimony alone is sufficient to establish occurrence of the stressor if consistent with the circumstances of his service, and a VA (or VA contracted) psychiatrist or psychologist diagnoses PTSD. "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran has not yet been afforded a VA psychiatric examination.  If the Veteran's claimed service in Vietnam can be verified, on remand, he should be afforded a VA psychiatric examination to determine whether a current psychiatric disability is related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake necessary action, to particularly include through contacting JSRRC, and any other source(s), as appropriate, to attempt to independently verify the likelihood of the Veteran's claimed service in Vietnam.  

Specifically, the JSRRC should research whether the Veteran and/or his unit (Btry A, 8th Msl Bn, 3d Arty) traveled to Vietnam to operate Hawk missiles near Da Nang in either October 1966 or February 1967, to include the significance of the Veteran's personnel records showing a notation of "Enroute to Vietnam" on February 25, 1967 which has been crossed out.

Any additional action necessary for independent verification of the Veteran's claimed service in Vietnam, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

2.  If the Veteran's claimed service in Vietnam is verified, then he should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




